DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 10, drawn to “A method for manufacturing slabs, tiles or sheets of artificial stone with a wide vein effect.”
Group II, claim(s) 11 – 12, drawn to “A slab, tile or sheet of artificial stone with a wide vein effect.”
Group III, claim(s) 13 – 15, drawn to “A system for manufacturing a slab, tile or sheet of artificial stone with a vein effect.”



Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of “a slab, tile or sheet of artificial stone with a wide vein effect,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SANCHIS BRINES et al. (US PGPub. 2018/0126673, equivalent to EP-3095769-A1 cited in the ISR). 
The common matter linking the subject-matter of claims 1 and 11 is a slab, tile or sheet of artificial stone with a wide vein effect.” The common matter is known from prior art (A method of making and the product made, “slab, tile or sheet of artificial stone with a wide vein effect”); therefore, the common matter does not involve a same or corresponding special technical feature in view of the prior art of SANCHIS (D1). 
D1 discloses a method of manufacturing an artificial stone slab comprising thick veins – see D1 at [0070]; (analogous to the claimed “slab, tile or sheet of artificial stone with a wide vein effect”), by means of inserts 21 (analogous to the claimed “template,” see D1 at [0070], wherein a first fluid mixture of first material 11 is discharged onto the template – see D1 at [0067] and [0072] (analogous to the claimed “first mixture discharged onto a template;”
D1 discloses a step, wherein the insert 21 is removed – see D1 at [0072] (analogous to the claimed step c);

D1 discloses a step of compaction for the resulting layer of the combination of a first and second mixture – see D1 at [0081].
Therefore, since neither the same nor corresponding special technical features are present in the claims, the inventions are not linked by a single general inventive concept and the requirements for unity of invention are not met.

Groups I & III lack unity of invention because even though the inventions of these groups require the technical feature of “a distributor device,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of D1.  
The common matter linking the subject-matter of claims 1 and 13 is “a distributor device.” The common matter is known from prior art (a distributor device assembled on a robotic arm, see D1 at [0078]); therefore, the common matter does not involve a same or corresponding special technical feature in view of the prior art of SANCHIS (D1). 
Furthermore, Groups I and III lack unity of invention, since the technical feature in claim 13 “a hopper” is not a technical feature shared with claim 1, hence the technical features of claim 1 and claim 13 are different and have different technical properties.  Therefore, they are not corresponding, the inventions are not linked by a single general inventive concept and the requirements for unity of invention are not met.

Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
The common subject matter linking both inventions is represented as a slab, tile or sheet of artificial stone with a wide vein effect. The technical feature of claim 13 is a system comprising a distributor device assembled on a  robotic device.
However, those technical features are already known and do not define a contribution over the prior art.  Document D1 already discloses all those technical features – see D1 at [0078] and FIGs. 2 – 5 showing “a distributor device (11, 12, 13) assembled on a  robotic device (41).”

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 

Conclusion
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712